Citation Nr: 1417838	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  04-30 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for type II diabetes mellitus prior to March 15, 2007. 

2.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus from March 15, 2007.  

3.  Entitlement to an effective date earlier than October 9, 2003, for the grant of service connection for type II diabetes mellitus.  


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which granted service connection for diabetes and assigned a 10 percent disability rating, effective October 9, 2003.  The Veteran perfected an appeal of the assigned rating, and in May 2006, the Board remanded the case for a current examination.  In November 2009, the Board remanded the case for reissuance of a supplemental statement of the case (SSOC).  For the reasons stated below, the AMC complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reveals no additional pertinent documents.  Although it is not clear whether the October 2012 optometry note located in Virtual VA was considered by the AOJ, the note is duplicative of evidence already of record showing that the Veteran does not suffer from retinopathy.  See 38 C.F.R. § 20.1304(c) (2013).  

The Board notes that in a November 2006 statement the Veteran indicated that he experiences tingling in his left arm and feet.  Additionally, in a January 2011 VA examination, the Veteran stated that he recently began taking a new medication because he had developed tingling and numbness in his feet.  If the Veteran wishes to seek service connection for this pathology, he should do so by filing a claim with the RO.

The issue of entitlement to an effective date earlier than October 9, 2003, for type II diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to March 15, 2007, the Veteran's diabetes did not require insulin and restricted diet or an oral hypoglycemic agent and restricted diet.  

2.  From March 15, 2007, the Veteran's diabetes did not require insulin, restricted diet, and regulation of activities.  He did begin taking medication as of that date.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for diabetes prior to March 15, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code (DC) 7913 (2013).  

2.  The criteria for a rating higher than 20 percent for diabetes from March 15, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code (DC) 7913 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided in the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In the notice, VA must inform the claimant of what information and evidence the claimant is expected to provide and what information and evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision by the RO.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  For service-connection claims, the notice must also address the additional downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In October 2003 the RO sent the Veteran a letter that informed him of the evidence necessary to substantiate his claim and of the Veteran's and VA's respective duties related to obtaining evidence.  In October 2006, after the Board's first remand, the AMC sent the Veteran a letter that included a description of how VA determines disability ratings and effective dates.  The Veteran's claim was subsequently readjudicated in March 2011 and March 2013.  Although the notice as to assignment of disability ratings and effective dates was not sent until after the initial adjudication by the RO, after the notice as to these downstream elements was sent in October 2006, the Veteran had a meaningful opportunity to participate in the processing of his claim and the issues on appeal were readjudicated.  These actions cured the timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (observing that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect (citing Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006)).  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA obtained the Veteran's service treatment records and associated private treatment records provided by the Veteran with the claims file; the Veteran did not identify any VA treatment for diabetes.  In addition, the Board instructed the AMC in its May 2006 remand to obtain copies of medical records documenting the Veteran's treatment for diabetes, with the Veteran's assistance.  The AMC sent an October 2006 letter requesting the necessary information and authorizations to obtain such records and therefore complied with the Board's remand instructions in this regard.  

The Veteran's private physician submitted a diabetes examination report in March 2009, and a March 2007 letter noting that medication had been prescribed.  VA also provided the Veteran with relevant examinations in January 2011 and August 2012.  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The August 2012 VA examiner reviewed the Veteran's claims file, examined the Veteran, described the Veteran's disability in detail, and provided an analysis to support any conclusions.  Thus, the examination is adequate and allows the Board to make an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an examination is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).  The August 2012 VA examination satisfies the Board's May 2006 remand for an examination to include review of the claims file, and the AMC complied with the Board's remand instructions in this regard as well.

Finally, the AMC complied with the Board's November 2009 remand by issuing December 2009 and March 2011 supplemental statements of the case and a March 2011 rating decision, which were mailed to the Veteran with no evidence of returned mail. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notice and assistance requirements as well as the Board's previous remand instructions.  The claim on appeal is therefore ready to be considered on the merits.


II.  Disability Rating  

The Veteran contends that he is entitled to higher disability ratings for diabetes.

Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases involving disagreement with the initial rating assigned, separate ratings may be assigned for different periods of time on appeal if the facts show that different ratings are warranted, resulting in "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  As indicated above, the Veteran is in receipt of staged ratings for his diabetes.  

The Veteran's diabetes is evaluated under DC 7913.  38 C.F.R. § 4.119.  Pursuant to DC 7913, a rating of 10 percent is assigned for diabetes that is manageable by restricted diet only.  Id.  A rating of 20 percent is assigned for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  Id.  A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities.  Id.  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.  Note 1 to DC 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under DC 7913.  Id.  In March 2011, the Veteran was granted service connection for decreased kidney function secondary to his diabetes and he did not appeal that decision.  

Because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  In addition, a 40 percent rating under DC 7913 requires medical evidence that occupational and recreational activities have been restricted by diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2007).

The Veteran is not entitled to an initial rating in excess of 10 percent for diabetes prior to March 15, 2007.  A September 2003 note from the Veteran's private physician shows that the Veteran was diagnosed as a type II diabetic in May 2002.  A letter from the same provider dated March 15, 2007, states that the Veteran's diabetes is worsening and that he now requires medication in addition to exercising and dietary changes to control his diabetes.  The physician also noted that the Veteran was showing early kidney dysfunction, which led the RO to grant service connection for decreased kidney function, as mentioned above.  This evidence is consistent with a March 2007 letter from the Veteran that states that he went for a physical examination on March 15, 2007, and was prescribed metformin (an oral hypoglycemic agent).  Prior to March 15, 2007, the Veteran's diabetes was manageable by restricted diet only, and a rating in excess of 10 percent for this time period is not warranted.  

The Veteran is not entitled to a rating in excess of 20 percent for diabetes from March 15, 2007.  The August 2012 VA examination shows that the Veteran has never had insulin aside from when he was hospitalized for a coronary artery bypass graft surgery (the Veteran is service connected for ischemic heart disease).  The examination shows that the Veteran's diabetes is treated with prescribed oral hypoglycemic agent(s) and does not require regulation of activities.  The examination also shows that the Veteran has had zero episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months.  Finally, the examination shows that the only complication of the Veteran's diabetes is diabetic nephropathy, and, as mentioned above, the Veteran is service-connected for decreased kidney function and has not appealed his rating for that condition.  The examination shows that the Veteran does not suffer from diabetic retinopathy, erectile dysfunction, or other conditions commonly associated with diabetes.  Because the Veteran's diabetes does not require insulin or regulation of activities, a rating in excess of 20 percent is not warranted.  See 38 C.F.R. § 4.119.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Id. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and referral is not required.  Id.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Id. at 116.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  Id.

The discussion above reflects that the symptoms of the Veteran's diabetes are fully contemplated by the applicable rating criteria.  As shown above, the criteria for rating diabetes account for the fact that there will likely be compensable and noncompensable complications, and, as noted above, the Veteran is service-connected for the only complication of his diabetes, decreased kidney function.  In any event, there is no evidence of frequent hospitalization due to diabetes during the appeal period or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Regarding employment, the Veteran is in receipt of a total disability rating based on individual unemployability due to service-connected diseases, and the August 2012 VA examiner identified that his main barriers to employment are coronary artery disease and posttraumatic stress disorder and that diabetes and early diabetic nephropathy do not directly interfere with his employability.  Therefore, referral for consideration of an extraschedular evaluation for the Veteran's diabetes is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial rating in excess of 10 percent for type II diabetes mellitus prior to March 15, 2007, is denied.  

Entitlement to a rating in excess of 20 percent for type II diabetes mellitus from March 15, 2007, is denied.  


REMAND

In a January 2004 letter, the Veteran stated that it was his understanding that VA would begin payment for all claims for type II diabetes due to herbicide exposure from July 9, 2001, not from the date that the Veteran actually filed the claim.  The Board finds that this was a timely notice of disagreement (NOD) as to the effective date assigned for the grant of service connection for diabetes.  See Anderson v. Principi, 18 Vet. App. 371, 375 (2004) (concluding that an appellant's question as to "why [the claim] wasn't allowed back in 1985" should be liberally interpreted as an expression of disagreement with the effective date assigned and holding that either of two documents containing this question constituted a valid NOD).  Neither the physical nor Virtual VA claims file reflects that a statement of the case (SOC) has been issued by the RO as to the effective date of the grant of service connection of the Veteran's diabetes.  Therefore, the claim must be remanded for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case, accompanied by notification of appellate rights, addressing the issue of entitlement to an effective date earlier than October 9, 2003, for the award of service connection for type II diabetes mellitus.  If the Veteran timely perfects an appeal, the matter should be returned to the Board for appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


